IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-27,322-13


                       EX PARTE BRENT ALAN MCLEAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W17-18392-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of failure to register as a sex offender and sentenced to five years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we deny relief on Applicant’s claims relating to mandatory

supervision eligibility and good time credits. In so doing, we observe that one of Applicant’s writ

exhibits reflects a prior conviction for sexual performance by a child. This Court’s records contain

previous challenges to the sexual performance by a child conviction. Ex parte McLean, No. WR-

27,322-03 (Tex. Crim. App. May 2, 2007) (not designated for publication). A prior conviction for

sexual performance by a child would cause Applicant to be ineligible for mandatory supervision
                                                                                             2

release. TEX . GOV ’T . CODE § 508.149(a)(15).

       Applicant’s claim for pre-sentence jail time credit is dismissed. Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).



Filed: February 24, 2021
Do not publish